FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANTHONY INFEANYI ONYEAGORO,                       No. 10-72238

               Petitioner,                        Agency No. A071-812-093

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Anthony Infeanyi Onyeagoro, a native and citizen of Nigeria, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Onyeagoro’s motion to

reopen as untimely where the motion was filed over four years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Onyeagoro failed to establish changed

circumstances in Nigeria to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d

at 988-89 (evidence of changed circumstances must be qualitatively different from

what could have been presented at prior hearing); He v. Gonzales, 501 F.3d 1128,

1132 (9th Cir. 2007) (a change in personal circumstances does not establish

changed country conditions).

      PETITION FOR REVIEW DENIED.




                                          2                                     10-72238